108 F.3d 1371
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Melvin Abdullah EL-AMIN, Individually, Plaintiff-Appellant,andRobin Renee EL-AMIN, as husband and wife, Plaintiff,v.Charles BELL, President and Shop-steward, Heavy and HighwayConstruction Laborers Local # 516, Defendant-Appellee.
No. 96-2151.
United States Court of Appeals, Fourth Circuit.
Submitted March 13, 1997.Decided March 18, 1997.

Melvin Abdullah El-Amin, Appellant Pro Se.
John Schroeder Singleton, GENDLER & SINGLETON, P.A., Baltimore, Maryland, for Appellee.
Before HALL, ERVIN, and WILKINS, Circuit Judges.
PER CURIAM:


1
Appellant appeals the district court's order granting Appellee Bell and the Laborers International Union of North America Local No. 516's motion to dismiss.  We dismiss the appeal for lack of jurisdiction because the order is not appealable.  This court may exercise jurisdiction only over final orders, 28 U.S.C. § 1291 (1994), and certain interlocutory and collateral orders, 28 U.S.C. § 1292 (1994);  Fed.R.Civ.P. 54(b);  Cohen v. Beneficial Indus.  Loan Corp., 337 U.S. 541 (1949).  The order here appealed is neither a final order, because the order failed to dismiss all the Defendants, nor an appealable interlocutory or collateral order.


2
We dismiss the appeal as interlocutory.  We deny Appellant's motion to appoint counsel and dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

DISMISSED